PER CURIAM.
In this case the court, upon consideration, is of opinion that in order to give due effect to the decree of the circuit court for Portage county, Ohio, in the suit of the First National Bank of Garrettsburg and A. A. Barber, trustee, against Leroy H. Payne et al., the pleadings in that case should be filed, that the decree may be examined in connection therewith. It is therefore ordered that the decree of the district court of the United States be reversed, and the cause remanded to said court, with directions that the cause be remitted to the referee by said court, with directions that he take proof of the pleadings in said Ohio case, and that, upon the record as thus completed, the referee proceed to rehear the matter. This order is made because the case is not properly prepared for decision, and because great injustice may be done ii the cause is to be decided on the present record. The order is made upon our own motion, on authority of Estho v. Lear, 7 Pet. 130, 131, 8 L. Ed. 632, and Illinois Cent. R. Co. v. Illinois, 146 U. S. 387, 13 Sup. Ct. 110, 36 L. Ed. 1018. The costs of this appeal will be divided.